DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/24/2021 has been entered. 
Claims 1, 9, and 17 are amended in response to the last office action. Claims 1-20 are presented for examination. Grossman et al, Jung et al, and Kan et al were cited, previously.
Response to Arguments
Applicant's arguments filed 2/24/2021 have been fully considered but they are not persuasive. In the Remarks, applicant argues in substance that the combination of Grossman does not disclose deciding which operation strategy is based on the length of idle time but only performing background commands during idle time. 
The examiner respectfully disagrees. Applicant’s arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Grossman at least teaches a .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-11, and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grossman et al [US 2018/0314448 A1] in view of Jung et al [US 2020/0026465 A1].
	As to claim 1, 9, and 17, Grossman et al teach a memory controller, comprising: 
an artificial intelligence (Al) module [e.g., “In some embodiments, the determining is performed using machine learning” in paragraph 0021; “In this alternative, a machine learning algorithm can be used for learning the user's access patterns and, accordingly, make the decision on the garbage collection policy (e.g., aggressive versus conservative schemes)” in paragraph 0109], for determining a first user behavior model or a second user behavior model [e.g., “The method comprises determining whether a memory in a storage system is being used in a first usage scenario or a second usage scenario” in paragraph 0019; “That is, these embodiments can use the predicted behavior of a user or host in the process of choosing the next block to allocate and/or in 
a microprocessor, coupled to the Al module, wherein when the determination result indicates the first user behavior model, the microprocessor uses a first control strategy to control the memory module; and when the determination result indicates the second user behavior model, the microprocessor uses a second control strategy different from the first control strategy to control the memory module [e.g., First Usage Scenario/Use a First Block Allocation Method 320, Second Usage Scenario/Use a Second Block Allocation Method 330 in fig. 3; “For example, there can be a clear distinction between block allocation for storage systems/memories that are used for streaming videos (extreme use case: where the entire memory 104 (e.g., flash drive) is written and then rewritten immediately, time after time) and storage systems/memories 
Grossman et al do not explicitly teach the plurality of parameters further includes ratio of a number of read commands to a number of write commands. However, Jung et al teach a plurality of parameters to includes a ratio of a number of read commands to a number of write commands to be used to determine a first user behavior so that a microprocessor uses a first control strategy to control a memory module and to be used to determine a second user behavior so that a microprocessor uses a second control strategy to control a memory module [e.g., “At step S101, the write control component 20 may analyze commands provided from the host device, in order to analyze the tendency of the commands, i.e., the relative percentage of write commands to other command, such as read commands, which is indicative of a workload” in paragraph 0067; “In other to analyze the tendency of host commands, the write control component 20 may compare the ratio of write commands to read commands with a threshold value” in paragraph 0068; “When write-oriented commands are provided (Y at step S103), the write control component 20 may select the first write mode (i.e., cache program mode) as the write mode at step S105” in paragraph 0069; “When both write and read commands are provided and the workload is not deprived of write command execution (N at step S107), the write control component 20 may select the second write mode, 
As to claims 2, 10, and 18, the combination of Grossman et al and Jung et al teaches wherein the occurrence frequency of the access commands comprise an occurrence frequency of read commands and an occurrence frequency of write commands, and the Al module at least refers to the occurrence frequency of the write commands to determine the first user behavior model or the second user behavior model to generate the determination result [e.g., “The controller 110 may include a write control component 20, which may be configured to decide a write mode according to a 
As to claims 3, 11, and 19, the combination teaches wherein the occurrence frequency of the access commands comprise an occurrence frequency of read commands and an occurrence frequency of write commands, and the Al module at least refers to the occurrence frequency of the write commands to determine the first user behavior model or the second user behavior model to generate the determination result [e.g., “The tendency of host commands may be, for example, the relative percentages of write and non-write, e.g., read, commands received in a set period of time, or that a certain number of one type of command has been received in a row” in paragraph 0032, “At step S103, the write control component 20 may determine whether write-oriented 
As to claims 8 and 16, the combination teaches wherein the plurality of parameters comprise a count/frequency of wear-level operations of the flash memory module, a count/frequency of power off recoveries (POR), or an average idle time of the flash memory controller and the flash memory module [e.g., “Examples of background operations include, but are not limited to, garbage collection, read threshold calibration, time tag split or union, relocation of data to multi-level cells (such as a triple-level cell (TLC) or a quad-level cell (QLC)), data scrambling, column replacement, handling write aborts and/or program failures (via safe zones), read scrubbing, wear leveling, bad block and/or spare block management, error detection code (EDC) functionality, status functionality, encryption functionality, error recovery, and address mapping (e.g., mapping of logical to physical blocks)” in paragraph 0113; “So, data written in the first usage scenario (e.g., ‘cold storage’) can be allocated to blocks that are close to their garbage-collection-initiation threshold (e.g., blocks with a high program-erase cycle (PEC) counter)” in paragraph 0102; “In contrast, data written in the second usage scenario (e.g., ‘many rewrites’) can be allocated to blocks that are farther away from their garbage-collection-initiation threshold (e.g., blocks with a low program-erase cycle (PEC) counter or a block that has been freshly garbage collected or has garbage collected ahead of schedule)” in paragraph 0103 of Grossman et al].
Claims 4-7, 12-15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grossman et al and Jung et al as applied to claims 1, 3, 9, 11, and 19 above, and further in view of Kan et al [US 2018/0101477 A1].

commands relative to other, e.g., write commands” in paragraph 0068 of Jung et al], the combination does not explicitly teach, however Kan et al teach determining when the access commands are read intensive including when the occurrence frequency of the write commands is lower than a threshold value and the occurrence frequency of the read commands is greater than another threshold value; and determining when the access commands are write intensive including when the occurrence frequency of the write commands is greater than the threshold value [e.g., “In an another embodiment, the SSD adaptive profiling engine at 520 may determine whether or not the SSD memory device operation receives SSD I/O operations that reach a threshold number of read operations to be read intensive.  To make such a determination, a threshold level of read I/O operations compared to the total number of I/O operations may be assessed.  The threshold level for determination as read intensive operation may be a percentage level of read I/O operations to the total I/O operations counted.  If the assessed SSD memory device operation is not deemed read intensive, it then may be deemed write intensive at 520 in some embodiments” in paragraph 0057; “At 520, the 
As to claims 5 and 13, the combination of Grossman et al, Jung et al, and Kan et al teaches wherein when the determination result indicates the first user behavior model, the first control strategy used by the microprocessor comprises a less aggressive garbage collection operation, read scan operations with higher frequency, a less aggressive wear-leveling operation, or an aggressive power saving mode; and when the determination result indicates the second user behavior model, the second 
As to claims 6 and 14, the combination of Grossman et al and Jung et al does not explicitly teach, however Kan et al teaches determining a first user behavior model or a second user behavior model to generate a determination result according to a read count of a plurality of blocks within the memory module, or a generation time difference of the blocks in order to control the memory module [e.g., “The method and system further configured to determine whether the SSD memory device operation is write intensive (or read intensive) from assessment of stored read access counts and write access counts and further determine whether to load a partial FTL table into RAM cache and use remaining unoccupied RAM space for a data cache to enhance the SSD memory device operations” in Abstract; “FIG. 5 is a flow chart showing an execution of code for an SSD adaptive profiling engine in determining whether to load a full FTL 
As to claims 7 and 15, the combination of Grossman et al, Jung et al, and Kan et al teaches wherein if the read count of the blocks of the memory module is greater than a threshold value, or if the generation time difference of the blocks of the memory module is greater than another threshold value, the first control strategy used by the microprocessor comprises a less aggressive garbage collection operation, read scan operations with higher frequency, a less aggressive wear-leveling operation, or an aggressive power saving mode; and if the read count of the blocks of the memory module is less than a threshold value, or if the generation time difference of the blocks of the memory module is less than the other threshold value, the second control strategy used by the microprocessor comprises the more aggressive garbage collection 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILWOO PARK whose telephone number is (571) 272-4155.  The examiner can normally be reached on M-F, 10 AM-6 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on (571) 272-4176.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. lnformation regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system see http://pair-direct.uspto.gov. Should you 

/ILWOO PARK/Primary Examiner, Art Unit 2184                                                                                                                                                                                                        4/6/2021